Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	This communication is in response to the amendment of 10/23/2020.  All changes made to the Claims have been entered.  Accordingly, Claims 1, 2, 4-9, 11-14, 16-23 are currently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zhu He on 1/25/2021.

The application has been amended as follows: 
2.	Claims 1, 2, 4-9, 11-14, 16-23 has been amended as seen in the attached preliminary amendment as submitted by applicant on 1/25/2021


Allowable Subject Matter
3.        Claims 1, 2, 4-9, 11-14, 16-23 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	1, 8, 14, 17, are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose assigning, by a communication device to a user equipment (UE) that is in a first state, a UE identifier (ID) based on  a dedicated connection signature (DCS), wherein the UE ID uniquely identifies the UE, the DCS obtained by the UE upon initial network entry, the DCS being used for a state transition for the UE from a second state to the first state, and the second state is different from an idle state and the second state supports a data transfer connectivity without dynamic resource allocation grant. It is noted that the closest prior art, Li et al. (US 2009/0141661), in view of Tsai et al. (US 2009/0109907), in view of Prakash et al. (US 2009/0029706), in view of Oroskar et al. (US 9258729) discloses a base station transition a mobile station to a residual traffic state including sending a change uplink data service message to the mobile station and changing the UL data service type for the mobile station to unsolicited grant service.. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.



Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NGUYEN H NGO/Examiner, Art Unit 2473